Notice of Pre-AIA  or AIA  Status
Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 30-46, drawn to diagnostic and treatment methods for subjects with HER2-positive cancers comprising (i) measuring the copy number of MEL-18 gene, the mRNA expression level of MEL-18 gene, and/or the expression level of MEL-18 protein in a sample obtained from subjects with HER2-positive cancers and/or (ii) administering a composition comprising MEL-18 gene, MEL-18 gene activators, MEL-18 proteins, MEL-18 protein activators, ADAM10 gene inhibitors, ADAM10 protein activity inhibitors, ADAM17 gene inhibitors, and/or ADAM17 protein activity inhibitors to said subjects.

II, claim(s) 47, drawn to a method of screening drugs for improving resistance to HER2-targeted drugs or being co-administered with HER2-targeted drugs comprising (i) contacting candidate materials with MEL-18 genes, MEL-18 proteins, ADAM10 genes, ADAM10 proteins, ADAM17 genes and/or ADAM17 proteins, and (ii) selecting candidate material that increases copy number of MEL-18 genes, increases the mRNA expression level of the MEL-18 gene, increases the expression level of MEL-18 proteins, inhibits the expression level of ADAM10 genes, inhibits the expression level of ADAM17 genes, inhibits the expression level of ADAM10 protein, and/or inhibits the expression level of ADAM17 protein.

The inventions listed as groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

The technical feature linking groups I-II appears to be that they all relate to the special technical feature of MEL-18.

However, Lee et al (J Clin Invest, 2015, 125(5): 1801-1814; 10/3/19 IDS) and Guo et al (Annals of Onc, 2010, 21: 2361-2369; 10/3/19 IDS) both teach measuring the expression level of MEL-18 protein in a sample obtained from a subject with HER2-positive cancer (see Supplemental Table 1 of Lee et al and Table 1 of Guo et al, in particular). 

Therefore, the technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Accordingly, groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept. 


Species


	Group I is generic to a plurality of disclosed patentably distinct species of methods comprising (i) measuring the copy number of MEL-18 gene, the mRNA expression level of MEL-18 gene, and/or the expression level of MEL-18 protein in a sample obtained from subjects with HER2-positive cancers and/or (ii) administering a composition comprising MEL-18 gene, MEL-18 gene activators, MEL-18 proteins, MEL-18 protein activators, ADAM10 gene inhibitors, ADAM10 protein activity inhibitors, ADAM17 gene inhibitors, and/or ADAM17 protein activity inhibitors to said subjects. Applicant must elect a single species, identified by (i) any one or a distinct combination of things a claimed method measures and (ii) any one or a distinct combination of reagents that is administered by said claimed method.  An example of a distinct species is: methods comprising measuring copy number of MEL-18 gene and administering a composition comprising TIM-2. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected 
	
Group II is generic to a plurality of disclosed patentably distinct species of methods comprising (i) contacting candidate materials with MEL-18 genes, MEL-18 proteins, ADAM10 genes, ADAM10 proteins, ADAM17 genes and/or ADAM17 proteins, and (ii) selecting candidate material that increases copy number of MEL-18 genes, increases the mRNA expression level of the MEL-18 gene, increases the expression level of MEL-18 proteins, inhibits the expression level of ADAM10 genes, inhibits the expression level of ADAM17 genes, inhibits the expression level of ADAM10 protein, and/or inhibits the expression level of ADAM17 protein. Applicant must elect a distinct species, identified by (i) any one or a distinct combination of reagents with which a claimed method contacts candidate materials and (ii) any one or a distinct combination of criteria used to select candidate material when performing said method. An example of a distinct species is: methods of contacting candidate materials with MEL-18 proteins and selecting candidate materials which inhibit the expression level of ADAM17 genes. The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The methods of the above species differ at least in objectives, method steps, reagents, response variables, and/or criteria for success such that one species could not be interchanged with the other.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642